                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SHAUN MATZ,

        Plaintiff,                                                     ORDER
  V.
                                                              Case No. 18-cv-7 48-bbc
GABRIEL GALLOWAY,

        Defendant.


       I am disqualifying myself in this case pursuant to 28 U.S .C. § 455.

       Entered this     7t~        day of November, 2018.


                                           BY THE COURT:



                                            ~'-<-~                  P=i.. C - ~
                                           BARBARA B. CRABB
                                           District Judge
